United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1046
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Dequan B. Stone

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 14, 2019
                             Filed: November 21, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.

      Dequan Stone appeals the sentence the district court1 imposed after his
probation was revoked. He argues that the district court failed to sufficiently explain

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
the upward variance, and that the prison sentence imposed was substantively
unreasonable.

      After careful review, we conclude that the district court did not err in imposing
Stone’s sentence. See United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009)
(reviewing a revocation sentence for abuse of discretion, first ensuring the court
committed no significant procedural error and then considering the substantive
reasonableness of sentence). The court stated that it had considered the factors in 18
U.S.C. § 3553, provided appropriate reasons for its decision, and imposed a sentence
below the statutory maximum for the original offense. See 18 U.S.C. § 924(a)(2)
(penalty of not more than 10 years in prison for violation of 18 U.S.C. § 922(g));
United States v. Decoteau, 758 F.3d 1014, 1016 (8th Cir. 2014) (stating that when
probation is revoked, court begins sentencing process anew, and may impose any
sentence within statutory limits for original offense); United States v. Larison, 432
F.3d 921, 922, 924 (8th Cir. 2006) (affirming an upward variance from advisory
revocation guidelines where the district court justified the decision by giving
supporting reasons). Accordingly, we affirm.
                       ______________________________




                                         -2-